Motion is made by the Assistant Attorney-General to dismiss this appeal because the recognizance contained in the record does not comply with the Acts of the Twenty-fifth Legislature, 1897, and the prescribed form as found in article 887 of the Code of Criminal Procedure. The recognizance in this particular case fails to recite the amount of the fine or punishment assessed against appellant, and it also fails to conclude with the words "in this case" as is prescribed in said form. The motion is well taken. Walker v. State, 56 S.W. Rep., 913; McDade v. State, 56 S.W. Rep., 916; Adams v. State, 44 Tex.Crim. Rep..
The motion to dismiss the appeal is sustained, and the appeal is dismissed.
Dismissed.
                          ON REHEARING.                         April 19, 1911.